DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Additional 112 (b) rejections have been applied. 
The rejections maintained from previous Office Action and argued upon is addressed below.
Applicant argues on page 5:

    PNG
    media_image1.png
    144
    711
    media_image1.png
    Greyscale

	Examiner respectfully disagrees.  As clearly seen from Figs 5-6, there is channel / recess included in the elongated shaft as well.  This is claimed in the preceding lines of the claim (claim 1 lines 4-5) as well.  After the claim language that the recess is in the elongated shaft, claim next recites “the channel…is entirely part of perimeter of handle”.  Applicant is explaining that it should be interpreted as “part of the channel that is in the handle is entirely part of…”.  There is nothing in claim that provides that interpretation to the claimed limitation.  This is not same scope or meaning as that recited in claim language.  Applicant is arguing using 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “entirely part of a perimeter of the handle” in lines 7-8.  This is new matter.  As shown and described with respect to Figs 5-6, the channel is only partly 
Claims 2-14, encompass similar limitation and are rejected for same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “entirely part of a perimeter…” in line 7.  There is discrepancy with specification and claims.  Specification shows that channel is also part of the shaft.  See also preceding lines of the instant claim.
Claims 2-14, encompass similar limitation and are rejected for same reasons.  
Claim 2 recites “the recess” in line 1.  There is reference to two different recess in parent claim (of the housing and handle), and hence it is not clear which recess is being referred to here.
Claim 8 recites “teach other” in line 2. It is not clear what is meant by this.  
Claim 15 recites “the shaft” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the shaft” in line 6.  It is not clear what the relation is between the shaft, the probe and the housing such that the fluid is routed through the tubing into the cavity.  In the preceding lines, it is recited that the channel is on an outer surface of an end of an elongated probe, and on the housing.  Applicant has used both terms “shaft and “probe” (originally filed claim 15, and applicant specification page 4 line 32), to identify the elongate region.  Hence, claim language raises confusion as to whether they are same part of the ultrasound probe or not.
Claims 16-18, encompass similar limitation and are rejected for same reasons.  
Claim 19 recite “ends an opening” in line 9.  It is not understood what is meant by this.  Examiner suggests amending as ---ends as an opening---.
Claims 20-23, encompass similar limitation and are rejected for same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 11-12, 15, 18-20, 23 rejected under 35 U.S.C. 103 as being unpatentable over Christopher [US 6585642 B2] in view of Weng [US 6626855 B1].
As per claim 1, Christopher teaches a system (Christopher Fig 1), comprising: 
an imaging probe, including:
an elongate shaft with an outer perimeter housing, two ends and a long axis (Christopher Fig 1 item 30, is an elongate shaft with an outer perimeter housing, two ends and a long axis);
a channel that extends along the direction of the long axis, is part of the outer perimeter housing, and is configured as a recess of the outer perimeter housing (Christopher Fig 1 item 35 is a slot /recess that is along the long axis and outer perimeter);
a handle affixed to one of the ends of the elongate shaft (Christopher Fig 1 item 10), 
wherein the channel extends along the handle from the elongate shaft, is entirely part of a perimeter of the handle, and is configured as a recess of the perimeter of the handle (Christopher Fig 1, Col 6 lines 1-8 “a portion of the slot 35 on the endoscope housing 10 …This widened region 24 of the slot 35 can also accommodate small variations in the length of the suction tube between the connectors 44 and 38” implies that the slot extends on housing.  i.e. in view of 112 rejection, part of channel that is in the handle is not interior /inside).
Christopher, does not expressly teach that the probe is an ultrasound probe including a ultrasound transducer array disposed at another of the ends of the elongate shaft, wherein the transducer array includes one or more transducer elements.
Weng, analogous art related to an endoscopic ultrasound device, teaches an ultrasound probe including a ultrasound transducer array disposed at another of the ends of the elongate shaft, wherein the transducer array includes one or more transducer elements (Weng Fig 3A-3B, Col 8 lines 8-16 “A distal end 30 of the shaft contains a concave-shaped ultrasound transducer array 36…Transducer array 36 in FIG. 3B is operable for both ultrasound imaging and treatment. To form an ultrasound image, the transducer array generates ultrasound pulses and receives echoes from the imaged anatomy in a cross-sectional area 40”).
Christopher uses optical imaging in the endoscope, while Weng discusses endoscopic devices that utilizes transducer arrangement for both imaging and treatment.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an imaging probe structure as in Christopher by integrating an ultrasound transducer array for both imaging and therapy, as discussed in Weng.  The motivation would be to simplify the device design and to reduce the size of the endoscopic instrument (Weng Col 12 lines 50-52).
As per claim 2, Christopher in view of Weng further teaches wherein the recess comprises: a floor having a non-zero depth (D); and side walls extending from the floor to a non-recessed surface of the outer perimeter housing, defining a non-zero width (W) therebetween (Christopher Fig 4 shows non zero width and depth for 35).
As per claim 3, Christopher in view of Weng further teaches wherein the channel extends into only a sub-portion of the handle (Christopher Fig 1 channel only on sub-portion).
As per claim 4, Christopher in view of Weng further teaches wherein the portion of the channel in the shaft has a first width and a first depth, and the portion of the channel in the handle has a second width and a second depth (Christopher Fig 1, 35 inherently has first /second depth and width).
As per claim 6, Christopher in view of Weng further teaches wherein the handle includes a side with an opening, and the channel extending into the sub-portion of the handle ends at the opening in the side of the handle (Christopher Fig 3 slot ends at item 23).
As per claim 11, Christopher in view of Weng further teaches wherein the side walls are separated from teach other by a constant distance (Christopher Col 4 lines 32-34 “slot 35 has a substantially circular cross-section with a diameter”).
As per claim 12, Christopher in view of Weng further teaches tubing with first and second open ends, wherein the tubing is removably installed in the channel (Christopher Fig 1 item 40 is removable suction tube.  Open ends are required for suction of fluid).
As per claim 15, Christopher teaches a method, comprising:
tubing (Christopher Fig 1 item 40)
installed in a recessed channel (Christopher Fig 1 item 35)
of an outer surface of an end of an elongate imaging probe (Christopher Fig 1 endoscope) inserted into a cavity of a subject (Endoscope use in Christopher Col 1 lines 10-13),
wherein the recessed channel extends as a recess in an outer surface of a handle of the elongate imaging probe (Christopher Fig 1, Col 6 lines 1-8 “a portion of the slot 35 on the endoscope housing 10 …This widened region 24 of the slot 35 can also accommodate small variations in the length of the suction tube between the connectors 44 and 38” implies that the slot extends on housing);
routing the acoustic fluid through the shaft via the tubing (Christopher Col 1 lines 29-33, implies fluid routed through 30, which corresponds to an elongated shaft); and
expelling the fluid routed through the shaft from a cavity (Christopher Col 5 lines 1-15, expelling /suction via 50).
Christopher does not expressly teach that the probe is an ultrasound imaging probe, receiving an acoustic fluid at one end of the tubing, expelling an acoustic fluid onto the cavity, and a tubular shaped handle.
Weng, analogous art related to an endoscopic ultrasound device, teaches an ultrasound imaging probe (Weng Fig 6 a trans-cervical ultrasound device 68), receiving an acoustic fluid at one end, expelling an acoustic fluid onto the cavity (Weng Col 8 lines 59-63 “The uterine cavity is distended with sterile water or saline under 50-80 mm Hg pressure delivered through internal channels inside a shaft 70 of the device and connected to couplings 78 and 76” implies saline or sterile water received at proximal end and expelled in the uterine cavity).  Weng further teaches a tubular shaped handle (Weng Fig 3A item 33 is substantially tubular).
Christopher discloses endoscope probe and method for expelling fluid outside, while claim requires an ultrasound probe. Weng teaches an ultrasonic endoscopic probe which uses fluid dispelled into the cavity.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Christopher, by integrating ultrasound transducers into the probe and utilizing the and saline / sterile water delivery as in Weng.  The motivation would be to provide transducer coupling and cooling for ultrasound imaging of tumors (Weng Col 8 lines 59-67).
As per claim 18, Christopher in view of Weng further teaches, wherein the    acoustic fluid directly contacts walls of the cavity (Weng Col 8 lines 59-62, Col 9 lines 8-10, implies that fluid is delivered into cavity).
As per claim 19, Christopher teaches an imaging probe, comprising:
a tubular section with a long axis and a recess extending along the long axis, wherein the recess has a depth and a width (Christopher Fig 1 item 30, has slot / recess 35, Fig 4, shows width and depth);
a first end portion affixed to a first end of the tubular section (Christopher Fig 1 item 36);
a second end portion affixed to a second opposing end of the tubular section (Christopher Fig 1 portion connecting the item 30 to item 10); and
handle disposed at the other of the first or second end portions (Christopher Fig 1 item 10), wherein the recess extends from the other of the first or second end portions entirely as a recess of an outer perimeter on a first side of the handle (Christopher Fig 1, Col 6 lines 1-8 “a portion of the slot 35 on the endoscope housing 10 …This widened region 24 of the slot 35 can also accommodate small variations in the length of the suction tube between the connectors 44 and 38” implies that the slot extends on housing 10) and ends an opening (Christopher Fig 3 item 23), on a surface of a second side of the handle and the second side is transverse to the first side (Christopher Fig 1, shows 35 extending horizontal and ending in transverse side, herein interpreted as “extending across something” as submitted in arguments).
Christopher does not expressly teach an ultrasound probe with one or more transducer elements disposed at one of the first or second end portions.
Weng, analogous art related to an endoscopic ultrasound device, teaches an ultrasound probe with one or more transducer elements disposed at one of the first or second end portions (Weng Fig 3A-3B, Col 8 lines 8-16 “A distal end 30 of the shaft contains a concave-shaped ultrasound transducer array 36…Transducer array 36 in FIG. 3B is operable for both ultrasound imaging and treatment. To form an ultrasound image, the transducer array generates ultrasound pulses and receives echoes from the imaged anatomy in a cross-sectional area 40”).
Christopher uses optical imaging in the endoscope, while Weng discusses endoscopic devices that utilizes transducer arrangement for both imaging and treatment.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an imaging probe structure as in Christopher by integrating an ultrasound transducer array for both imaging and therapy, as discussed in Weng.  The motivation would be to simplify the device design and to reduce the size of the endoscopic instrument (Weng Col 12 lines 50-52).
As per claim 20, Christopher in view of Weng further teaches wherein the recess extends into the other of the first or second end portions (Christopher Fig 1).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Weng  as applied to claim 4 above and further in view of Stefanchik [US 20060258908 A1].
As per claims 5, Christopher in view of Weng teaches claim 4 as discussed above.  Christopher in view of Weng does not expressly teach wherein the first and second widths are equal and the first and second depths are equal,ANA1276-WO-US (BKM-10-7793-PCT-US)4 
Stefanchik teaches wherein the first and second widths are equal and the first and second depths are equal (Stefanchik Fig 1A, 1B, 300 is a single item shown to have substantially same dimensions.  Further it is for inserting tube 600, having constant diameter)ANA1276-WO-US (BKM-10-7793-PCT-US)4.  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Christopher in view of Weng by integrating rail as in Stefanchik.  The motivation would be to provide designs for the purpose of introducing and removing medical devices and other accessory devices to perform diagnosis or therapy within the patient (Stefanchik ¶0006). 

Claims 7-10, 13, 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Weng as applied to claims 2, 4, 12, 19 above and further in view of Takahashi [US 4944287 A].
As per claim 7, Christopher in view of Weng teaches claim 4 as discussed above.  Christopher in view of Weng does not expressly teach wherein the floor includes an end region in the shaft that inclines up to the non-recessed surface.
  Takahashi discloses wherein the floor includes an end region in the shaft that inclines up to the non-recessed surface (Takahashi Fig 15, Col 10 lines 38-40 “The groove is not necessarily limited to a U-shaped groove but may have another cross-sectional configuration, for example, a V-shaped”).
Before the effective filing date of the invention this shape for providing channels was known.  It would have been obvious to a person of ordinary skill in the art to modify apparatus in Christopher in view of Weng using this type of grooves for placing tubings.  The motivation would be for enabling the flexible tube to be smoothly inserted into the patient's body without infliction of any extra pain on the patient (Takahashi Col 2 lines 16-23).
As per claim 8, Christopher in view of Weng teaches claim 2 as discussed above.  Christopher in view of Weng does not expressly teach wherein the side walls are separated from teach other by a distance that varies with the depth, and a first distance between the side walls at an interface of the side walls with the non-recessed surface is a smallest distance between the side walls along the depth.  
Takahashi teaches wherein the side walls are separated from teach other by a distance that varies with the depth, and a first distance between the side walls at an interface of the side walls with the non-recessed surface is a smallest distance between the side walls along the depth (Takahashi Fig 15, Col 10 lines 38-40 “The groove is not necessarily limited to a U-shaped groove but may have another cross-sectional configuration, for example, a V-shaped”.  Here the bottom of the V is a first distance with zero value).
Before the effective filing date of the invention this shape for providing channels was known.  It would have been obvious to a person of ordinary skill in the art to modify apparatus in Christopher in view of Weng using this type of grooves for placing tubings.  The motivation would be for enabling the flexible tube to be smoothly inserted into the patient's body without infliction of any extra pain on the patient (Takahashi Col 2 lines 16-23). 
As per claim 9, Christopher in view of Weng and Takahashi further teaches tubing with first and second open ends, wherein the tubing is removably installed in the channel (Takahashi Fig 6, channel tube 20.  Col 1 lines 13-15, this channel is for water also.  Fig 6 shows inserted and Fig 15 shows without, implying it is removed).  
As per claim 10, Christopher in view of Weng and Takahashi further teaches wherein the tubing has a diameter, and the first distance is less than the diameter (As noted above first distance is zero.  Tubing 20 inherently has a diameter).  
As per claims 13, 21, Christopher in view of Weng and Takahashi further teaches wherein the side walls include a feature configured to secure the tubing in the channel (Takahashi Fig 6 item 13 braided wire.  These are similar to effect of having “nubs” as disclosed by applicant in spec. page 9 lines 22-25). ANA1276-WO-US (BKM-10-7793-PCT-US)5  
As per claim 22, Christopher in view of Weng and Takahashi further teaches wherein the instrument is tubing (Takahashi Fig 6, channel tube 20, See also Christopher).  

Claims 14 rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Weng and Takahashi as applied to claim 9, above and further in view of AAPA [Applicant Figs 1-2 and related specification].
As per claim 14, Christopher in view of Weng and Takahashi teaches claim 9 as discussed above.  Christopher in view of Weng and Takahashi further teaches further comprising: flows into the first or second open end of the tubing and out of the other of the second or first open end of the tubing (In Weng, fluid delivered to the uterine cavity via the channel.  The combination of references teach flow through a tubing).
Christopher in view of Weng and Takahashi does not expressly show a fluid container holding an acoustic medium, wherein the fluid container is connected to one of the first or second open ends of the tubing such that the fluid in the fluid container.
AAPA teaches  a fluid container holding an acoustic medium, wherein the fluid container is connected to one of the first or second open ends of the tubing such that the fluid in the fluid container (AAPA Fig 2 item 208).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Christopher in view of Weng and Takahashi by integrating syringe 208 as in AAPA.  The motivation would have been to provide a mechanism for storing and pumping through a probe whenever needed for examination.

Claims 16 rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Weng as applied to claim 15, above and further in view of Batten [US 20030171678 A1].
As per claim 16, Christopher in view of Weng teaches claim 15 as discussed above.  Christopher in view of Weng does not expressly teach wherein the tubing lies over a cover disposed over the elongate ultrasound imaging probe and the recessed channel.
Batten teaches wherein the tubing lies over a cover disposed over the elongate ultrasound imaging probe and the recessed channel (Batten ¶0117 “Ducts that provide for removal of any gas present in the rectum and the introduction of the ultrasonic water medium, and the deployment of a fiber optic system for the examination of the interior of the rectum are provided in the thickened back wall of the disposable probe cover…The concept of incorporating passageways into a modified condom-type cover for the probe rather than having them internal isolates the interior of the diagnostic probe”, implying the ducts are external to probe).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Christopher in view of Weng by integrating components as in Batten, so as to simplifies the process of cleaning and sterilization (Batten ¶0117).

Claims 17 rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Weng as applied to claim 15, above and further in view of Fujio [US 5471988 A].
As per claim 17, Christopher in view of Weng teaches claim 15 as discussed above.  Christopher in view of Weng does not expressly teach wherein the acoustic fluid is expelled into and expands a sheath that is over the elongate ultrasound imaging probe, the recessed channel, and the tubing in the recessed channel.  
Fujio teaches wherein the tubing lies over wherein the acoustic fluid is expelled into and expands a sheath that is over the elongate ultrasound imaging probe, the recessed channel, and the tubing in the recessed channel (Fujio Fig 1, Col 9 lines 53-63).  
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Christopher in view of Weng by integrating detachable balloon as in Fujio.  The motivation would be to observe a state of an irradiation part to which a therapeutic ultrasonic wave is irradiated (Fujio Col 3 lines 46-50).
Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Weng as applied to claim 19, above and further in view of AAPA [Applicant Figs 1-2 and related specification].
As per claim 23, Christopher in view of Weng teaches claim 15 as discussed above.  Christopher in view of Weng does not expressly teach wherein the probe is a colorectal probe.
AAPA teaches wherein the probe is a colorectal probe (AAPA, specification page 2 lines 8-10).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Christopher in view of Weng by using probe for colorectal examination.  The motivation would be to identify image and identify diseased tissues in the colorectal region.  

Claims 1-4, 11-12, 15, 17, 19-20, 23 rejected under 35 U.S.C. 103 as being unpatentable over AAPA [Applicant Figs 1-2 and related specification] in view of Christopher [US 6585642 B2].
As per claim 15, AAPA teaches a method, comprising:
receiving an acoustic fluid at one end of tubing of an elongate ultrasound imaging probe (AAPA, applicant Fig 2 receiving fluid via syringe 208 and tubing 204) inserted into a cavity of a subject (AAPA, applicant specification page 2 lines 8-10), in an outer surface of a tubular shaped handle of the elongate ultrasound imaging probe (AAPA, applicant Fig 2 item 106):
routing the acoustic fluid through the shaft via the tubing and expelling the acoustic fluid routed through the shaft into the cavity (AAPA, applicant specification page 2 lines 1-4.  Fluid is routed from syringe to cavity via tubing and channels).
AAPA does not expressly teach tubing installed in a recessed channel of an outer surface of an end of the probe, wherein the recessed channel extends as a recess of the outer surface.
Christopher in an analogous art of imaging probes teaches tubing installed in a recessed channel of an outer surface of an end of the probe, wherein the recessed channel extends as a recess of the outer surface of the handle (Christopher Fig 1 items 30, 35, 40).
Christopher thus provides a mechanism for affixing a routing tube to the probe and handle.  The only difference is that Christopher uses the tube as suction tube, but the prior art mentions channels being used for water and irrigation supply (See Col 2 in Christopher), similar to that being performed in AAPA. In view of these teachings, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in AAPA, by integrating tubing and slot as in Christopher.  The motivation would be to provide tubes that can be easily inserted, removed and discarded after use.
As per claim 17, AAPA in view of Christopher further teaches wherein the acoustic fluid is expelled into and expands a sheath that is over the elongate ultrasound imaging probe, the recessed channel, and the tubing in the recessed channel (AAPA, applicant specification page 1 line 30 to page 2 line 7).
As per claim 1, it is similar to claim 15 and is rejected for same reason as above.  AAPA in view of Christopher further teaches wherein an elongate shaft with an outer perimeter housing, two ends and a long axis (Christopher Fig 1 item 30); a channel that extends along the direction of the long axis, is part of the outer perimeter housing, and is configured as a recess of the outer perimeter housing; a handle affixed to one of the ends of the elongate shaft, wherein the channel extends along the handle from the elongate shaft, is entirely part of a perimeter of the handle, and is configured as a recess of the perimeter of the handle (Christopher Fig 1, Col 6 lines 1-8 “a portion of the slot 35 on the endoscope housing 10 …This widened region 24 of the slot 35 can also accommodate small variations in the length of the suction tube between the connectors 44 and 38” implies that the slot extends on housing 10, and implies its entirely part of the perimeter of the handle, i.e. in view of 112 rejection, part of channel that is in the handle is not interior /inside): and
a transducer array disposed at another of the ends of the elongate shaft, wherein the transducer array includes one or more transducer elements (AAPA, page 3 lines 22-24).
As per claims 2-4, AAPA in view of Christopher further teaches a floor having a non-zero depth (D); and side walls extending from the floor to a non-recessed surface of the outer perimeter housing, defining a non-zero width (W) therebetween, wherein the channel extends into only a sub-portion of the handle, wherein the portion of the channel in the shaft has a first width and a first depth, and the portion of the channel in the handle has a second width and a second depth (Christopher Figs 1, 4).
As per claim 11, AAPA in view of Christopher further teaches wherein the side walls are separated from teach other by a constant distance (Christopher Col 4 lines 32-34 “slot 35 has a substantially circular cross-section with a diameter”).
As per claim 12, AAPA in view of Christopher further teaches tubing with first and second open ends, wherein the tubing is removably installed in the channel (Christopher Fig 1 item 40 is removable suction tube.  Open ends are required for suction of fluid).
As per claim 19, it is similar to claim 1-2 and is rejected for same reason as above.  AAPA in view of Christopher further teaches wherein the recess extends and ends an opening on a surface of a second side of the handle, and the second side is transverse to the first side (Christopher Fig 1, shows 35 extending horizontal and ending in transverse side, herein interpreted as “extending across something” as submitted in arguments.  Fig 3 item 23 is opening).
As per claim 20, AAPA in view of Christopher further teaches wherein the recess extends into the other of the first or second end portions (Christopher Fig 1).
As per claim 23, AAPA in view of Christopher further teaches wherein the probe is a colorectal probe (AAPA, specification page 2 lines 8-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793